Citation Nr: 1747372	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a disorder of the left great toenail, to include as secondary to service-connected left great toe injury, chronic appearing deformity of the distal phalanx of the left toe (claimed as skin and toenail issues).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

5.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

(The issues of entitlement to service connection for Parkinson's disease, as due to exposure to herbicides and entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD), prior to June 6, 2014, and to a rating higher than 30 percent, thereafter, are addressed in a separate Board decision.)


WITNESSES AT HEARING ON APPEAL

Veteran, L.L, E.L., & D.L.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from March 1967 to January 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska and Phoenix, Arizona.  The matter is now handled by the RO Muskogee, Oklahoma.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee disorder, a disorder of the left great toenail, GERD, sleep apnea, hypertension, and erectile dysfunction.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

All Claims

The Veteran testified at the Board in April 2017 that he received treatment at the VA in the 1990's for his claimed disorders.  See April 2017 BVA Hearing Transcript, page 26.  These records should be obtained and associated with the claims file.  

Left Knee

The Veteran asserts he injured his left knee during the same incident in service at which time he injured his left great toe.  The Veteran testified that at the time, his foot injury was of a greater severity than his knee, so he did not seek treatment for it at the time.  See April 2017 BVA Hearing Transcript, page 23.  The Board notes that the Veteran is currently service connected for his left great toe injury, which was documented during service in 1968.

Post service, the Veteran was diagnosed with osteoarthritis and received a left knee replacement.  See, e.g., February 2011 and May 2017 VA treatment records.

To date, the Veteran has not yet been afforded a VA examination for his left knee disorder.  On remand, the Veterans should be afforded a VA examination and a medical opinion must be obtained.

Left Great Toenail

The Board notes that this appeal was developed as a claim for toenails, diagnosed as onychomycosis.  However, the Veteran clarified at the April 2017 Hearing that he is not seeking service connection for toenail fungus; he seeks entitlement to service connection for a disorder of the left great toenail that he believes is a result of the injury during service for which he is service connected (left great toe injury, chronic appearing deformity of the distal phalanx of the left toe).  He described the injury as his toenail bed being squished and resulting in now it never grows back like a regular toenail.  He testified that his toenail wears out his socks and there are certain shoes he cannot wear because he is unable to cut the toenail back far enough.  See April 2017 BVA Hearing Transcript, pages 20-21.

The Board finds the Veteran should be sent for a new VA examination that focuses on his left great toenail and diagnoses any possible residuals that are a result of his in-service injury and/or service-connected left great toe injury, chronic appearing deformity of the distal phalanx of the left toe.

GERD, Sleep Apnea, Hypertension, Erectile Dysfunction

VA medical opinions for GERD, sleep apnea, hypertension and erectile dysfunction were obtained in January 2013.  

In April 2013, the Veteran submitted medical articles that suggest a relationship between PTSD and the disorders GERD, sleep apnea, hypertension and erectile dysfunction.

The Board finds that addendum opinions should be obtained that address the medical articles submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding treatment records, to include, but not limited to treatment records from VA Medical Centers in Omaha and Phoenix from the 1990's.  

Each of the facilities must make searches that include archived or retired paper records, with documentation of any negative results.

2. Afford the Veteran a VA examination for his left knee.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left knee disorder is causally or etiologically due to service, to include the accident during service.  The Board notes that the accident the Veteran asserts he injured his knee in was documented in 1968, however, only his foot injury was noted for the records at the time.  The examiner should address the likelihood that the injury such as described by the Veteran could have caused the Veteran's current left knee condition.  The examiner should indicate whether the pathology/disease process associated with the Veteran's knee is consistent with the mechanism of injury claimed by the Veteran.  

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

3.  Afford the Veteran a VA examination for his disorder of the left great toenail, to include as secondary to service-connected left great toe injury, chronic appearing deformity of the distal phalanx of the left toe. All testing deemed necessary by the examiner should be performed and the results reported in detail.

All current diagnoses of the left great toenail should be noted for the record.

The claims folder must be made available to the examiner for review. For each diagnosed disorder, the examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability):

a) that the Veteran's left great toenail disorder is causally or etiologically due to service, or had an onset during service, to include the documented foot injury during service; and,

b) is proximately due to or aggravated (beyond a natural progression) by his service-connected left great toe injury, chronic appearing deformity of the distal phalanx of the left toe.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms.  The Veteran clarified that he is seeking service connection for the condition that causes his toenail bed to be "squished" resulting in the nailbed not growing back like a regular toenail.  

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

4.  Obtain an addendum opinion for the Veteran's claimed GERD.  The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD is proximately due to or aggravated (beyond a natural progression) by his service-connected PTSD.

In providing this opinion, the examiner must address the medical articles submitted by the Veteran in April 2013 suggesting a relationship between GERD and PTSD.  See, e.g., May 2009, "Gastro-oesophageal Reflux Disease and Psychological Comorbidity."

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

5.  Obtain an addendum opinion for sleep apnea. The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or aggravated (beyond a natural progression) by his service-connected PTSD.

In providing this opinion, the examiner must address the medical articles submitted by the Veteran in April 2013 suggesting a relationship between sleep apnea and PTSD.  See, e.g., September 1996, "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome."

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.
 
6.  Obtain an addendum opinion for hypertension. The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is proximately due to or aggravated (beyond a natural progression) by his service-connected PTSD.

In providing this opinion, the examiner must address the medical articles submitted by the Veteran in April 2013 suggesting a relationship between hypertension and PTSD.  See, e.g., Winter 2009, "Hypertension in relation to posttraumatic stress disorder and depression in the US National Comorbidity Survey."

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

7.  Obtain an addendum opinion for erectile dysfunction. The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is proximately due to or aggravated (beyond a natural progression) by his service-connected PTSD.

In providing this opinion, the examiner must address the medical articles submitted by the Veteran in April 2013 suggesting a relationship between erectile dysfunction and PTSD.  See, e.g., August 2007, "The Relationship Between Anxiety Disorders and Sexual Dysfunction."

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

8.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

9. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




